DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 14, 16, 18, 24 and 27 of U.S. Patent No. 11,289,166. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are either anticipated by, or would have been obvious over, the reference claim(s)
Regarding claim 1: Claim 1 of the patent recites an apparatus, comprising: 
an array of memory cells; and 
processing circuitry configured to:

          receive, from a host, a query for particular data stored in the array (claim 1, lines 4-5); 
          execute the query (claim 1, lines 8-9); and 
          send only the particular data to the host upon executing the query (claim 1, line 22).
Regarding claim 2: Claim 6 of the patent recites the apparatus of claim 1, wherein the processing circuitry includes a page buffer configured to execute the query by performing an arithmetic operation (the function of performing an arithmetic operation is only the functional limitation).
Regarding claim 3: Claim 5 of the patent recites the apparatus of claim 1, wherein the array and the processing circuitry are formed on a same chip of the apparatus.
Regarding claim 4: Claim 27 of the patent recites the apparatus of claim 1, wherein: the query comprises a command to search for the particular data; and the processing circuitry is configured to execute the query by searching for the particular data in the array.
Regarding claim 5:  Claim 10 of the patent recites the apparatus of claim 1, wherein: the array includes a plurality of pages of memory cells (NAND array); and the processing circuitry is configured to execute the query on each of the pages.
Regarding claim 6: Claim 16 recites the apparatus of claim 1, wherein the processing circuitry is configured to: receive, from the host, a command to sense data stored in the array; and execute the command to sense the data in parallel with executing the query.

Regarding claim 7: Claim 9 of the patent recites the apparatus of claim 1, wherein the array of memory cells comprises a database.
Regarding claim 8: Claim recites a method of operating processing circuitry, comprising 
receiving, from a host, a query for data stored in an array of memory cells (claim 8, lines 2-3); 
identifying the data stored in the array that matches the query (claim 8, lines 5-6); and 
sending only the identified data that matches the query to the host (claim 8, line 14). 
Regarding claim 9: Claim 8 of the patent recites the method of claim 8, wherein no data stored in the array that does not match the query is sent to the host (claim 8, lines 15-16).
Regarding claim 10: Claim 9 of the patent recites the method of claim 8, wherein: 
the data stored in the array includes a number of records, wherein each respective record includes a number of fields (the database includes a number of records and fields); and 
identifying the data stored in the array that matches the query comprises identifying whether data stored in one of the number of fields in each respective record matches the query.

Regarding claim 11: Claim 18 of the patent recites the method of claim 10, wherein the method comprises identifying whether the data stored in the one of the number of fields in each respective record matches the query in parallel.
Regarding claim 12: Claim 8 of the patent recites an apparatus, comprising: 
an array of memory cells; and 
processing circuitry configured to: 
            receive, from a host, a query for data stored in the array; 
            identify the data stored in the array that matches the query by performing an arithmetic operation (the apparatus of claim 12 and the apparatus claim 8 of the patent are identical n structure, the function of performing an arithmetic operation is only a functional limitation) on the data stored in the array; and 
send only the identified data that matches the query to the host. 
Regarding claim 13: Claim 18 of the patent recites the apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises performing the arithmetic operation on multiple portions of the data in parallel (the method of claim 18 of the patent must be performed by the apparatus of claim 8 of the patent).
Regarding claims 14 and 15: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claim 14 or claim 15 and the apparatus claim 8 of the patent are identical n structure, therefore, the function of performing the arithmetic operation on the data stored in the array that comprises determining whether a quantity represented by the data stored in the array is less than a particular quantity

or the function of performing the arithmetic operation on the data stored in the array that comprises determining whether a quantity represented by the data stored in the array is greater than a particular quantity is only a functional limitation.
Regarding claim 16: Claim 14 of the patent recites the apparatus of claim 12, wherein the processing circuitry includes a page buffer configured to perform the arithmetic operation on the data stored in the array.
Regarding claims 17 and 18: Claim 16 of the patent recites the apparatus of claim 12, wherein the processing circuitry is configured to identify the data stored in the array that matches the query by:
sensing the data stored in the array;
creating a mask for the sensed data on which the arithmetic operation is to be performed;
creating an operand for the arithmetic operation;
applying an operator of the arithmetic operation to the operand and the sensed data for which the mask was created; and
nullifying the sensed data that is determined to be invalid upon applying the operator of the arithmetic operation.
It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 17 and 18 and the apparatus of claim 16 the patent are identical in structure; therefore, the only differences are functional limitations.
Regarding claim 19: Claim 8 and claim 26 of the patent recite the apparatus of claim 12, wherein the processing circuitry is configured to:

perform an error correction code (ECC) operation on the data stored in the array; and
perform the arithmetic operation on the data stored in the array after performing the ECC operation on the data.
Regarding claim 21: Claim 24 of the patent recites a system, comprising:
a host; and
a memory device coupled the host;
wherein:
                      the host is configured to send, to the memory device, a query for particular data stored in the memory device (claim 24, lines 6-7); and 
                      the memory device is configured to: 
                                   execute the query upon receiving the query from the host (claim 24, lines 10-11); and                 
                        send only the particular data to the host upon executing the query (claim 24, lines 18-19).
Regarding claims 22-24: Claim 9 of the patent recites the system of claim 21, wherein:
the memory device includes (a database) a number of records of data; and
each respective record includes a number of data fields;
the query for the particular data stored in the memory device comprises a query for data stored in a particular one of the number of data fields of each respective record; and.
wherein the host is configured to define an amount of data included in each respective data field of the number of records.
Regarding claim 25: Claim 18 of the patent recites the system of claim 21, wherein:
the memory device includes a plurality of memory arrays (the NAND type memory device has a plurality of blocks (arrays)); and
the memory device is configured to execute the query on each of the memory arrays in parallel.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. in view of Venkata et l. (US 2018/0108397, hereinafter “Venkata”).
The only difference between claim 20 and claim 8 of the patent is that the processing circuitry is formed on pitch with the memory cells of the array. However, Venkata discloses the sensing circuitry (the processing circuit, see claim 3 of Venkata) formed on pitch with the memory cells of the array to perform logical operations on data stored in the memory array and store the result back to the memory array without enabling an I/O line coupled to the sensing circuitry (paragraph [0028], lines 9-15. It would have been obvious to one of ordinary skill in the art to use processing circuit formed on pitch with the memory cells of the array to perform logical operations on data stored in the memory array and store the result back to the memory array without enabling an I/O line.    
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19, 25, 26, 28 and29 of copending Application No. 16/984,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are either anticipated by, or would have been obvious over, the reference claim(s)
Regarding claim 1: Claim 11 of the copending application recites an apparatus, comprising: 
an array of memory cells (claim 1, line 2); and 
processing circuitry (controller, claim 1, line 3) configured to:
            receive, from a host, a query for particular data stored in the array;    
           execute the query (claim 11, line 12); and 
           send only the particular data to the host upon executing the query (claim 11, line 14).
Regarding claim 4: Claim 1 of the copending application recites the apparatus of claim 1, wherein: the query comprises a command to search for the particular data; and the processing circuitry is configured to execute the query by searching for the particular data in the array.
Regarding claim 5: Claim 29 of the copending application recites the apparatus of claim 1, wherein: the array includes a plurality of pages of memory cells; and the processing circuitry is configured to execute the query on each of the pages.
Regarding claim 6: Claim 26 of the copending application recites the apparatus of claim 1, wherein the processing circuitry is configured to: receive, from the host, a command (read command in claim 25) to sense data stored in the array; and execute the command to sense the data in parallel with executing the query.
Regarding claim 7: Claim 1 of the copending application recites the apparatus of claim 1, wherein the array of memory cells comprises a database.
Regarding claim 8: Claim 28 of the copending application recites a method of operating processing circuitry, comprising 
receiving, from a host, a query for data stored in an array of memory cells (claim 28, line 2); 
identifying the data stored in the array that matches the query (claim 28, lines 4-5); and 
sending only the identified data that matches the query to the host (claim 28, line 12).
Regarding claim 9: Claim 29 of the copending application recites the method of claim 8, wherein no data stored in the array that does not match the query is sent to the host.
Regarding claim 21: Claim 19 of the copending application recites a system, comprising:
a host; and
a memory device coupled the host;
wherein:
                      the host is configured to send, to the memory device, a query for particular data stored in the memory device (claim 19, line 6); and
                      the memory device is configured to: 
                               execute the query upon receiving the query from the host (claim 19, lines 13-14); and 
                               send only the particular data to the host upon executing the
query (claim 19, lines 14-15).
Regarding claims 2, 3, 10-20 and 22-25: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 2, 3, 10-20 and 22-25 and the apparatus of the claims the copending application are identical in structure; therefore, the only differences are functional limitations (see also the double patenting rejections of claims 1-25 over the claims of US Patent No. 11,289,166).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 areprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/984,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 are either anticipated by, or would have been obvious over, the reference claim(s).
Regarding claim 1: Claim 1 of the copending application recites an apparatus, comprising: 
an array of memory cells (claim 1, line 2); and 
processing circuitry (controller, claim 1, line 3) configured to:
            receive, from a host, a query for particular data stored in the array;    
           execute the query (claim 1, line 7); and 
           send only the particular data to the host upon executing the query (claim 1, lines 12-13).
Regarding claim 4: Claim 18 and claim 1 of the copending application recite the apparatus of claim 1, wherein: the query comprises a command to search for the particular data; and the processing circuitry is configured to execute the query by searching for the particular data in the array.
Regarding claim 7: Claim 13 of the copending application recites the apparatus of claim 1, wherein the array of memory cells comprises a database.
Regarding claim 8: Claim 28 of the copending application recites a method of operating processing circuitry, comprising 
receiving, from a host, a query for data stored in an array of memory cells (claim 28, line 2 and line 5); 
identifying the data stored in the array that matches the query (claim 28, lines 8-9); and 
sending only the identified data that matches the query to the host (claim 28, lines 11-12).
Regarding claim 9: Claim 28 of the copending application recites the method of claim 8, wherein no data stored in the array that does not match the query is sent to the host (claim 28, lines 13-15).
Regarding claim 21: Claim 15 of the copending application recites a system, comprising:
a host; and
a memory device coupled the host;
wherein:
           the host is configured to send, to the memory device, a query for particular data stored in the memory device (claim 15, lines 8-9); and 
           the memory device is configured to: 
                     execute the query upon receiving the query from the host (claim 15, line 12); and 
                     send only the particular data to the host upon executing the query (claim 15, lines 16-17).
Regarding claims 2, 3, 5, 6, 10-20 and 22-25:  It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 2, 3, 5, 6, 10-20 and 22-25 and the apparatus of the claims of copending application are identical in structure; therefore, the only differences are functional limitations (see also the double patenting rejections of claims 1-25 over the claims of US Patent No. 11,289,166).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US 2015/0016172, hereinafter “Loh”).
Regarding claims 1, 8 and 21: Loh discloses an apparatus, a method and a system, comprising: 
an array of memory cells (Fig. 4, DRAM banks 411, 412 …); and 
processing circuitry (Fig. 1, 130, 140, row buffers) configured to:
                    receive, from a host (Fig. 1, external device and Abstract, lines 11-12), a query for particular data stored in the array (Abstract, lines 9-11); 
                    execute the query (paragraph [0035], lines 13-18); and 
                    send only the particular data to the host upon executing the query (paragraph [0035], lines 17-19).
Regarding claim 4: Loh discloses the apparatus of claim 1, wherein: 
the query comprises a command (Abstract, lines 10-11) to search for the particular data; and 
the processing circuitry is configured to execute the query by searching for the particular data in the array (paragraph [0035]).
Regarding claim 5: Loh discloses the apparatus of claim 1, wherein: the array includes a plurality of pages of memory cells (flash memory has a plurality of pages, paragraph [0023], line 6); and the processing circuitry is configured to execute the query on each of the pages.
Regarding claim 6: Loh discloses the apparatus of claim 1, wherein the processing circuitry is configured to: receive, from the host, a command to sense data (paragraph [0033], lines 13-15) stored in the array; and execute the command to sense the data in parallel with executing the query (paragraph [0038], lines 7-10).
Regarding claim 7: Loh discloses the apparatus of claim 1, wherein the array of memory cells comprises a database (paragraph [0026], lines 7-8).
Regarding claim 9: Loh discloses the method of claim 8, wherein no data stored in the array that does not match the query is sent to the host (only the data that matches the query is sent to the host).
Regarding claims 10 and 22: Loh discloses the method of claim 8 and the system of claim 21, wherein: the data stored in the array includes a number of records (paragraph [0026, lines 8-9), wherein each respective record includes a number of fields; and identifying the data stored in the array that matches the query comprises identifying whether data stored in one of the number of fields in each respective record matches the query (paragraph [0047], lines 7-8).
Regarding claim 11: Loh discloses the method of claim 10, wherein the method comprises identifying whether the data stored in the one of the number of fields in each respective record matches the query in parallel (paragraphs [0044] and paragraph [0047]).
	Regarding claim 12: Loh discloses an apparatus, comprising: 
an array of memory cells; and 
processing circuitry configured to: 
               receive, from a host, a query for data stored in the array; 
               identify the data stored in the array that matches the query by performing an arithmetic operation (paragraph [0041], lines 13-25) on the data stored in the array; and 
               send only the identified data that matches the query to the host.
Regarding claim 13: Loh discloses the apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises performing the arithmetic operation on multiple portions of the data in parallel (paragraph [0038], lines 9-10).
Regarding claim 14: Loh discloses the apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises determining whether a quantity represented by the data stored in the array is less than a particular quantity (paragraph [0038], the last two lines).
Regarding claim 15: Loh discloses the apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises determining whether a quantity represented by the data stored in the array is greater than a particular quantity (paragraph [0038], the last two lines).
Regarding claim 23: Loh discloses the system of claim 22, wherein the query for the particular data stored in the memory device comprises a query for data stored in a particular one (cache line filed, paragraph [0048]) of the number of data fields of each respective record.
Regarding claim 24: Loh discloses the system of claim 22, wherein the host is configured to define an amount of data (paragraph [0053], lines 1-6) included in each respective data field of the number of records.
Regarding claim 25: Loh discloses the system of claim 21, wherein:
the memory device includes a plurality of memory arrays (the flash memory comprises a plurality of blocks, paragraph [0023]); and
the memory device is configured to execute the query on each of the memory arrays in parallel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. in view of Kanai et al. (US 2016/0284402, hereinafter “Kanai”).
The only difference between claims 2 and 16 and Loh is that the processing circuitry includes a page buffer configured to execute the query by performing an arithmetic operation (Loh discloses the use of a row buffer to execute the query by performing an arithmetic operation (paragraph [0038])). However, Kanai discloses that a row buffer and a page buffer are equivalent in the art to perform the buffering function in a memory device (paragraph [0060]). It would have been obvious to one of ordinary skill in the art to use a page buffer to perform the buffering function in a memory device.
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over loh et al. in view of Crawford (US 2017/0068464).
Claims 3 and 20 differ from Loh in reciting that the array and the processing circuitry are formed on a same chip of the apparatus. However, Crawford discloses the use of a processor and/or processing structure provided internal to a memory (on the same chip as the memory array to increase processing performance and/or conserve power in processing, particularly when searching highly parallel data streams (paragraph [0022]). It would have been obvious to one of ordinary skill in the art to use the array and the processor circuitry formed on the same chip of the apparatus to increase processing performance and conserve power in processing, particularly when searching highly parallel data streams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827